Citation Nr: 1032215	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  96-46 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hemorrhagic gastritis.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to October 
1943.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in March 2010.  The matter came back 
before the Board of Veterans' Appeals (Board) on Remand from the 
United States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") regarding a Board decision rendered in December 
2005.  The matter was originally on appeal from an April 2002 
rating decision of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Detroit, Michigan.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2005).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The Board is cognizant of the fact that the Veteran's case has 
been in adjudicative status for several years, and it has already 
been remanded from the Court to the Board twice and from the 
Board to the RO in the past.  Consequently, the Board wishes to 
assure the Veteran that it would not be remanding this case again 
unless it was essential for a full and fair adjudication of his 
claim.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that a 
remand by the Board confers upon the Veteran or other claimant, 
as a matter of law, the right to compliance with the Board's 
remand order.  Moreover, the Court further held that the Board 
itself errs when it fails to ensure compliance with the terms of 
its remand.  Id.  

Historically, in an April 2003 decision, the Board denied the 
Veteran's appeal.  The Veteran appealed the Board's April 2003 
decision to the Court.  In an August 2004 Order, the Court 
granted the parties Joint Motion for Remand (JMR), vacated the 
Board's April 2003 decision with respect to the denial of 
entitlement to service connection for hemorrhagic gastritis and 
remanded the matter to the Board for compliance with the 
instructions in the JMR.  

In December 2004, the Board remanded this issue for further 
development; and in a December 2005 decision, the Board again 
denied the Veteran's appeal.  The Veteran again appealed the 
Board's December 2005 decision to the Court.  In a Memorandum 
Decision dated in September 2008, the Court vacated the Board's 
December 2005 decision and remanded the matter, pursuant to its 
Memorandum Decision.  

In the September 2008 Memorandum Decision, the Court essentially 
found that the Veteran had not received adequate notice under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002)), which imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  Specifically, the court noted that as conceded by the 
Secretary, the Veteran was never provided notice under 
38 U.S.C.A. § 5103(a).  The Court noted that because the Veteran 
was never notified that he needed to submit the names and 
addresses of doctors that had previously treated him, VA's 
failure to notify the Veteran pursuant to VCAA was prejudicial.  
The Court also found that based on the Veteran's argument 
regarding VA's failure to obtain all private medical records, on 
remand, the Board should specifically inquire as to whether there 
is any relevant medial evidence that is currently not of record 
and obtain such evidence, provided that the Veteran provides VA 
with sufficient identifying information under 38 U.S.C.A. 
§ 5103A(b)(1).

In March 2010, the Board remanded this case for further 
development.  Specifically, the Board directed that development 
contemplated by the VCAA should be undertaken, including, but not 
limited to, informing the Veteran of the information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to obtain; and (3) that the claimant is 
expected to provide.  In addition, the Board directed that the 
Veteran should be informed of how VA determines disability 
ratings and effective dates.  The Board also directed that the 
Veteran should be requested to indicate if he has received any VA 
or non-VA medical treatment for his hemorrhagic gastritis that is 
not evidenced by the current record, that the Veteran should be 
provided with the necessary authorizations for the release of any 
treatment records not currently on file, and that these records 
should then be obtained and associated with the claims folder.  
Finally, the Board directed that the Veteran should be advised 
that he may also submit any evidence or further argument relative 
to the claim at issue.

This was not done.  A review of the claims file reveals that the 
Veteran has not been properly notified of the provisions of the 
VCAA.  Specifically, the Board notes that the Veteran does not 
allege, nor does the record reflect, that he first manifested 
hemorrhagic gastritis during service or that such disability is 
otherwise related to service on a direct basis.  Instead, the 
Veteran contends that he has hemorrhagic gastritis as a result of 
his service-connected duodenal ulcer.  As such, he claims that 
service connection is warranted for hemorrhagic gastritis as 
secondary to his service-connected duodenal ulcer.

Further development is, therefore, needed in light of this 
Stegall violation.  It is apparent that the Board must again 
remand this case to ensure that the Veteran is properly notified 
of the VCAA and to determine whether all evidence needed to 
consider the claim has been obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2005).  
Expedited handling is requested.)

1.  Development contemplated by the VCAA should be 
undertaken, including, but not limited to, informing 
the Veteran of the information and evidence not of 
record (1) that is necessary to substantiate the 
claim on a secondary service-connection basis; 
(2) that VA will seek to obtain; and (3) that the 
claimant is expected to provide.  In addition, the 
Veteran should again be informed of how VA determines 
disability ratings and effective dates.

2.  The Veteran should be requested to indicate if he 
has received any VA or non-VA medical treatment for 
his hemorrhagic gastritis that is not evidenced by the 
current record.  The Veteran should also be 
requested to indicate as to whether there is any 
relevant medical evidence that shows that his 
hemorrhagic gastritis is related to his service-
connected duodenal ulcer.   If so, the Veteran 
should be provided with the necessary authorizations 
for the release of any treatment records not currently 
on file.  These records should then be obtained and 
associated with the claims folder.  The Veteran should 
be advised that he may also submit any evidence or 
further argument relative to the claim at issue.

3.  The case should again be reviewed on the basis of 
the additional evidence.  If the benefit sought is not 
granted in full, the Veteran should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp.2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2005).


